 

NEITHER THE ISSUANCE NOR SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

Principal Amount: $395,500.00 Issue Date: March 29, 2017

 

PROMISSORY NOTE

 

FOR VALUE RECEIVED, QUANTUM MATERIALS CORP., a Nevada corporation (hereinafter
called the “Borrower”), hereby promises to pay to the order of L2 CAPITAL, LLC,
a Kansas limited liability company, or registered assigns (the “Holder”) the
principal sum of $395,500.00 (the “Principal Amount”), together with interest at
the rate of six percent (6%) per annum (with the understanding that the initial
six months of such interest for each tranche funded hereunder shall be
guaranteed), at maturity or upon acceleration or otherwise, as set forth herein
(the “Note”). The consideration to the Borrower for this Note is up to
$350,000.00 (the “Consideration”) in United States currency, due to the prorated
original issuance discount of $45,500.00 (the “OID”). The Holder shall pay
$175,000.00 of the Consideration (the “First Tranche”) (with the understanding
that Holder shall withhold $15,000.00 at the closing of the First Tranche for
its legal fees) within two (2) business days of the full execution of the Note
and transactional documents related to this Note. At the closing of the First
Tranche, the outstanding principal amount under this Note shall be $197,750.00,
consisting of the First Tranche plus the prorated portion of the OID. The Holder
may pay, in its sole discretion, such additional amounts of the Consideration
and at such dates as the Holder may choose in its sole discretion, provided,
however, that so long as no Event of Default (as defined herein) has occurred
under the Note, Holder shall pay (i) $35,000.00 of the Consideration within two
business days after Borrower’s filing of a Definitive 14-A with respect to the
actions contemplated by the Borrower’s Preliminary 14-A filed on March 15, 2017
(including but not limited to the increase in its authorized common stock to
750,000,000 shares (the “Increase”)) and (ii) $140,000.00 of the Consideration
within a reasonable amount of time after Borrower’s effectuation of the
Increase. THE PRINCIPAL SUM DUE TO THE HOLDER SHALL BE PRORATED BASED ON THE
CONSIDERATION ACTUALLY PAID BY THE HOLDER, THE APPLICABLE PORTION OF THE OID, AS
WELL AS THE APPLICABLE INTEREST AND FEES. The maturity date for each tranche
funded shall be six (6) months from the effective date of each payment (each a
“Maturity Date”), and is the date upon which the principal sum of each
respective tranche, as well as any accrued and unpaid interest and other fees
relating to that respective tranche, shall be due and payable. This Note may not
be prepaid in whole or in part except as otherwise explicitly set forth herein.
Any amount of principal or interest on this Note, which is not paid by the
Maturity Date, shall bear interest at the rate of the lesser of (i) twenty four
percent (24%) per annum or (ii) the maximum amount allowed by law, from the due
date thereof until the same is paid (“Default Interest”). Interest shall
commence accruing on the date that the Note is fully paid and shall be computed
on the basis of a 365-day year and the actual number of days elapsed. All
payments due hereunder (to the extent not converted into the Borrower’s common
stock (the “Common Stock”) in accordance with the terms hereof) shall be made in
lawful money of the United States of America. All payments shall be made at such
address as the Holder shall hereafter give to the Borrower by written notice
made in accordance with the provisions of this Note. Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
business day, the same shall instead be due on the next succeeding day which is
a business day and, in the case of any interest payment date which is not the
date on which this Note is paid in full, the extension of the due date thereof
shall not be taken into account for purposes of determining the amount of
interest due on such date. As used in this Note, the term “business day” shall
mean any day other than a Saturday, Sunday or a day on which commercial banks in
the city of New York, New York are authorized or required by law or executive
order to remain closed.

 

1 

 

 

This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders of the Borrower and will not impose personal liability
upon the holder thereof.

 

The following additional terms shall also apply to this Note:

 

ARTICLE I. CONVERSION RIGHTS

 

1.1        Conversion Right. The Holder shall have the right at any time on or
after an Event of Default (as defined herein) under the Note occurs, to convert
all or any part of the outstanding and unpaid principal amount and accrued and
unpaid interest of this Note into fully paid and non-assessable shares of Common
Stock, as such Common Stock exists on the Issue Date, or any shares of capital
stock or other securities of the Borrower into which such Common Stock shall
hereafter be changed or reclassified at the conversion price (the “Conversion
Price”) determined as provided herein (a “Conversion”); provided, however, that
in no event shall the Holder be entitled to convert any portion of this Note in
excess of that portion of this Note upon conversion of which the sum of (1) the
number of shares of Common Stock beneficially owned by the Holder and its
affiliates (other than shares of Common Stock which may be deemed beneficially
owned through the ownership of the unconverted portion of the Notes or the
unexercised or unconverted portion of any other security of the Borrower subject
to a limitation on conversion or exercise analogous to the limitations contained
herein) and (2) the number of shares of Common Stock issuable upon the
conversion of the portion of this Note with respect to which the determination
of this proviso is being made, would result in beneficial ownership by the
Holder and its affiliates of more than 4.99% of the outstanding shares of Common
Stock. For purposes of the proviso to the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
Regulations 13D-G thereunder, except as otherwise provided in clause (1) of such
proviso. The number of shares of Common Stock to be issued upon each conversion
of this Note shall be determined by dividing the Conversion Amount (as defined
below) by the applicable Conversion Price then in effect on the date specified
in the notice of conversion, in the form attached hereto as Exhibit A (the
“Notice of Conversion”), delivered to the Borrower by the Holder in accordance
with Section 1.4 below; provided that the Notice of Conversion is submitted by
facsimile or e-mail (or by other means resulting in, or reasonably expected to
result in, notice) to the Borrower before 6:00 p.m., New York, New York time on
such conversion date (the “Conversion Date”). The term “Conversion Amount”
means, with respect to any conversion of this Note, the sum of (1) the principal
amount of this Note to be converted in such conversion plus (2) at the Holder’s
option, accrued and unpaid interest, if any, on such principal amount at the
interest rates provided in this Note to the Conversion Date, plus (3) at the
Holder’s option, Default Interest, if any, on the amounts referred to in the
immediately preceding clauses (1) and/or (2) plus (4) at the Holder’s option,
any amounts owed to the Holder pursuant to Sections 1.3 and 1.4(g) hereof.

 

2 

 

 

1.2Conversion Price.

 

(a)       Calculation of Conversion Price. The Conversion Price shall be the
Variable Conversion Price (as defined herein) (subject to adjustment as further
described herein). The “Variable Conversion Price” shall mean 65% multiplied by
the Market Price (as defined herein) (representing a discount rate of 35%).
“Market Price” means the lowest one (1) Trading Prices (as defined below) for
the Common Stock during the thirty (30) Trading Day period ending on the last
complete Trading Day prior to the Conversion Date. “Trading Prices” means, for
any security as of any date, the lowest traded price on the Over-the-Counter
Pink Marketplace, OTCQB, or applicable trading market (the “OTCQB”) as reported
by a reliable reporting service (“Reporting Service”) designated by the Holder
(i.e. www.Nasdaq.com) or, if the OTCQB is not the principal trading market for
such security, on the principal securities exchange or trading market where such
security is listed or traded or, if the lowest intraday trading price of such
security is not available in any of the foregoing manners, the lowest intraday
price of any market makers for such security that are quoted on the OTC Markets.
If the Trading Prices cannot be calculated for such security on such date in the
manner provided above, the Trading Prices shall be the fair market value as
mutually determined by the Borrower and the holders of a majority in interest of
the Notes being converted for which the calculation of the Trading Prices are
required in order to determine the Conversion Price of such Notes. “Trading Day”
shall mean any day on which the Common Stock is tradable for any period on the
OTCQB, or on the principal securities exchange or other securities market on
which the Common Stock is then being traded. Each time an Event of Default (as
defined herein) occurs while this Note is outstanding, an additional discount of
five percent (5%) shall be factored into the Variable Conversion Price. All
expenses incurred by Holder for the issuance and clearing of the Common Stock
into which this Note is convertible into (including but not limited to expenses
incurred for legal opinion letters, the issuance by the Borrower’s transfer
agent of such Common Stock, brokerage deposit fees, and clearing firm fees)
shall immediately and automatically be added to the balance of the Note at such
time as the expenses are incurred by Holder.

 



3 

 

 

Each time, while this Note is outstanding, the Borrower enters into a Section
3(a)(9) Transaction (as defined herein) (including but not limited to the
issuance of new promissory notes or of a replacement promissory note), or
Section 3(a)(10) Transaction (as defined herein), in which any 3rd party has the
right to convert monies owed to that 3rd party (or receive shares pursuant to a
settlement or otherwise) at a discount to market greater than the Variable
Conversion Price in effect at that time (prior to all other applicable
adjustments in the Note), then the Variable Conversion Price shall be
automatically adjusted to such greater discount percentage (prior to all
applicable adjustments in this Note) until this Note is no longer outstanding.
Each time, while this Note is outstanding, the Borrower enters into a Section
3(a)(9) Transaction (including but not limited to the issuance of new promissory
notes or of a replacement promissory note), or Section 3(a)(10) Transaction, in
which any 3rd party has a look back period greater than the look back period in
effect under the Note at that time (currently a thirty (30) Trading Day look
back period as described in this Section 1.2(a) applies), then the Holder’s look
back period shall automatically be adjusted to such greater number of days until
this Note is no longer outstanding. The Borrower shall give written notice to
the Holder, with the adjusted Variable Conversion Price and/or adjusted look
back period (each adjustment that is applicable due to the triggering event),
within one (1) business day of an event that requires any adjustment described
in the two immediately preceding sentences. So long as this Note is outstanding,
if any security of the Borrower contains any term more favorable to the holder
of such security or with a term in favor of the holder of such security that was
not similarly provided to the Holder in this Note, then the Borrower shall
notify the Holder of such additional or more favorable term and such term, at
Holder’s option, shall become a part of the transaction documents with the
Holder.

 

(b)       Authorized Shares. The Borrower covenants that during the period the
conversion right exists, the Borrower will reserve from its authorized and
unissued Common Stock a sufficient number of shares, free from preemptive
rights, to provide for the issuance of Common Stock upon the full conversion of
this Note. The Borrower is required at all times to have authorized and reserved
three times the number of shares that is actually issuable upon full conversion
of the Note (based on the Conversion Price of the Notes in effect from time to
time)(the “Reserved Amount”). The Reserved Amount shall be increased from time
to time in accordance with the Borrower’s obligations hereunder. The Borrower
represents that upon issuance, such shares will be duly and validly issued,
fully paid and non- assessable. In addition, if the Borrower shall issue any
securities or make any change to its capital structure which would change the
number of shares of Common Stock into which the Notes shall be convertible at
the then current Conversion Price, the Borrower shall at the same time make
proper provision so that thereafter there shall be a sufficient number of shares
of Common Stock authorized and reserved, free from preemptive rights, for
conversion of the outstanding Notes. The Borrower (i) acknowledges that it has
irrevocably instructed its transfer agent to issue certificates for the Common
Stock issuable upon conversion of this Note, and agrees that its issuance of
this Note shall constitute full authority to its officers and agents who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for shares of Common Stock in accordance with the terms
and conditions of this Note.

 

4 

 

 

If, at any time the Borrower does not maintain the Reserved Amount it will be
considered an Event of Default under Section 3.2 of the Note.

 

1.3Method of Conversion.

 

(A)       Mechanics of Conversion. Subject to Section 1.1, this Note may be
converted by the Holder in whole or in part at any time on or after an Event of
Default under the Note occurs, by submitting to the Borrower a Notice of
Conversion (by facsimile, e-mail or other reasonable means of communication
dispatched on the Conversion Date prior to 4:00 p.m., New York, New York time)
and (B) subject to Section 1.4(b), surrendering this Note at the principal
office of the Borrower.

 

(a)       Surrender of Note Upon Conversion. Notwithstanding anything to the
contrary set forth herein, upon conversion of this Note in accordance with the
terms hereof, the Holder shall not be required to physically surrender this Note
to the Borrower unless the entire unpaid principal amount of this Note is so
converted. The Holder and the Borrower shall maintain records showing the
principal amount so converted and the dates of such conversions or shall use
such other method, reasonably satisfactory to the Holder and the Borrower, so as
not to require physical surrender of this Note upon each such conversion. In the
event of any dispute or discrepancy, such records of the Borrower shall, prima
facie, be controlling and determinative in the absence of manifest error.
Notwithstanding the foregoing, if any portion of this Note is converted as
aforesaid, the Holder may not transfer this Note unless the Holder first
physically surrenders this Note to the Borrower, whereupon the Borrower will
forthwith issue and deliver upon the order of the Holder a new Note of like
tenor, registered as the Holder (upon payment by the Holder of any applicable
transfer taxes) may request, representing in the aggregate the remaining unpaid
principal amount of this Note. The Holder and any assignee, by acceptance of
this Note, acknowledge and agree that, by reason of the provisions of this
paragraph, following conversion of a portion of this Note, the unpaid and
unconverted principal amount of this Note represented by this Note may be less
than the amount stated on the face hereof.

 

(b)       Payment of Taxes. The Borrower shall not be required to pay any tax
which may be payable in respect of any transfer involved in the issue and
delivery of shares of Common Stock or other securities or property on conversion
of this Note in a name other than that of the Holder (or in street name), and
the Borrower shall not be required to issue or deliver any such shares or other
securities or property unless and until the person or persons (other than the
Holder or the custodian in whose street name such shares are to be held for the
Holder’s account) requesting the issuance thereof shall have paid to the
Borrower the amount of any such tax or shall have established to the
satisfaction of the Borrower that such tax has been paid.

 

(c)       Delivery of Common Stock Upon Conversion. Upon receipt by the Borrower
from the Holder of a facsimile transmission or e-mail (or other reasonable means
of communication) of a Notice of Conversion meeting the requirements for
conversion as provided in this Section 1.4, the Borrower shall issue and deliver
or cause to be issued and delivered to or upon the order of the Holder
certificates for the Common Stock issuable upon such conversion within three (3)
business days after such receipt (the “Deadline”) (and, solely in the case of
conversion of the entire unpaid principal amount hereof, surrender of this Note)
in accordance with the terms hereof.

 

5 

 

 

(d)       Obligation of Borrower to Deliver Common Stock. Upon receipt by the
Borrower of a Notice of Conversion, the Holder shall be deemed to be the holder
of record of the Common Stock issuable upon such conversion, the outstanding
principal amount and the amount of accrued and unpaid interest on this Note
shall be reduced to reflect such conversion, and, unless the Borrower defaults
on its obligations under this Article I, all rights with respect to the portion
of this Note being so converted shall forthwith terminate except the right to
receive the Common Stock or other securities, cash or other assets, as herein
provided, on such conversion. If the Holder shall have given a Notice of
Conversion as provided herein, the Borrower’s obligation to issue and deliver
the certificates for Common Stock shall be absolute and unconditional,
irrespective of the absence of any action by the Holder to enforce the same, any
waiver or consent with respect to any provision thereof, the recovery of any
judgment against any person or any action to enforce the same, any failure or
delay in the enforcement of any other obligation of the Borrower to the holder
of record, or any setoff, counterclaim, recoupment, limitation or termination,
or any breach or alleged breach by the Holder of any obligation to the Borrower,
and irrespective of any other circumstance which might otherwise limit such
obligation of the Borrower to the Holder in connection with such conversion. The
Conversion Date specified in the Notice of Conversion shall be the Conversion
Date so long as the Notice of Conversion is received by the Borrower before 6:00
p.m., New York, New York time, on such date.

 

(e)       Delivery of Common Stock by Electronic Transfer. In lieu of delivering
physical certificates representing the Common Stock issuable upon conversion,
provided the Borrower is participating in the Depository Trust Company (“DTC”)
Fast Automated Securities Transfer (“FAST”) program and the certificates are
unrestricted, upon request of the Holder and its compliance with the provisions
contained in Section 1.1 and in this Section 1.4, the Borrower shall use its
best efforts to cause its transfer agent to electronically transmit the Common
Stock issuable upon conversion to the Holder by crediting the account of
Holder’s Prime Broker with DTC through its Deposit Withdrawal Agent Commission
(“DWAC”) system.

 

(f)       Failure to Deliver Common Stock Prior to Deadline. Without in any way
limiting the Holder’s right to pursue other remedies, including actual damages
and/or equitable relief, the parties agree that if delivery of the Common Stock
issuable upon conversion of this Note is not delivered by the Deadline (other
than a failure due to the circumstances described in Section 1.3 above, which
failure shall be governed by such Section) the Borrower shall pay to the Holder
$2,000 per day in cash, for each day beyond the Deadline that the Borrower fails
to deliver such Common Stock (unless such failure results from war, acts of
terrorism, an epidemic, or natural disaster). Such cash amount shall be paid to
Holder by the fifth day of the month following the month in which it has accrued
or, at the option of the Holder (by written notice to the Borrower by the first
day of the month following the month in which it has accrued), shall be added to
the principal amount of this Note, in which event interest shall accrue thereon
in accordance with the terms of this Note and such additional principal amount
shall be convertible into Common Stock in accordance with the terms of this
Note. The Borrower agrees that the right to convert is a valuable right to the
Holder. The damages resulting from a failure, attempt to frustrate, interference
with such conversion right are difficult if not impossible to qualify.
Accordingly the parties acknowledge that the liquidated damages provision
contained in this Section 1.4(g) are justified.

 



6 

 

 

1.4        Concerning the Shares. The shares of Common Stock issuable upon
conversion of this Note may not be sold or transferred unless (i) such shares
are sold pursuant to an effective registration statement under the Act or (ii)
the Borrower or its transfer agent shall have been furnished with an opinion of
counsel (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions) to the effect that the shares to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration or (iii) such shares are sold or transferred pursuant to Rule
144 under the Act (or a successor rule) (“Rule 144”) or (iv) such shares are
transferred to an “affiliate” (as defined in Rule 144) of the Borrower who
agrees to sell or otherwise transfer the shares only in accordance with this
Section 1.5 and who is an Accredited Investor. Except as otherwise provided (and
subject to the removal provisions set forth below), until such time as the
shares of Common Stock issuable upon conversion of this Note have been
registered under the Act or otherwise may be sold pursuant to Rule 144 without
any restriction as to the number of securities as of a particular date that can
then be immediately sold, each certificate for shares of Common Stock issuable
upon conversion of this Note that has not been so included in an effective
registration statement or that has not been sold pursuant to an effective
registration statement or an exemption that permits removal of the legend, shall
bear a legend substantially in the following form, as appropriate:

 

 “NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.”

 



7 

 

 

The legend set forth above shall be removed and the Borrower shall issue to the
Holder a new certificate therefore free of any transfer legend if (i) the
Borrower or its transfer agent shall have received an opinion of counsel, in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Common Stock
may be made without registration under the Act, which opinion shall be accepted
by the Borrower so that the sale or transfer is effected or (ii) in the case of
the Common Stock issuable upon conversion of this Note, such security is
registered for sale by the Holder under an effective registration statement
filed under the Act or otherwise may be sold pursuant to Rule 144 without any
restriction as to the number of securities as of a particular date that can then
be immediately sold. In the event that the Borrower does not accept the opinion
of counsel provided by the Holder with respect to the transfer of Securities
pursuant to an exemption from registration, such as Rule 144 or Regulation S, at
the Deadline, it will be considered an Event of Default pursuant to Section 3.2
of the Note.

 



1.5       [Intentionally Omitted].

 

1.6       Status as Shareholder. Upon submission of a Notice of Conversion by a
Holder, (i) the shares covered thereby (other than the shares, if any, which
cannot be issued because their issuance would exceed such Holder’s allocated
portion of the Reserved Amount or Maximum Share Amount) shall be deemed
converted into shares of Common Stock and (ii) the Holder’s rights as a Holder
of such converted portion of this Note shall cease and terminate, excepting only
the right to receive certificates for such shares of Common Stock and to any
remedies provided herein or otherwise available at law or in equity to such
Holder because of a failure by the Borrower to comply with the terms of this
Note. Notwithstanding the foregoing, if a Holder has not received certificates
for all shares of Common Stock prior to the tenth (10th) business day after the
expiration of the Deadline with respect to a conversion of any portion of this
Note for any reason, then (unless the Holder otherwise elects to retain its
status as a holder of Common Stock by so notifying the Borrower) the Holder
shall regain the rights of a Holder of this Note with respect to such
unconverted portions of this Note and the Borrower shall, as soon as
practicable, return such unconverted Note to the Holder or, if the Note has not
been surrendered, adjust its records to reflect that such portion of this Note
has not been converted. In all cases, the Holder shall retain all of its rights
and remedies (including, without limitation, (i) the right to receive Conversion
Default Payments pursuant to Section 1.3 to the extent required thereby for such
Conversion Default and any subsequent Conversion Default and (ii) the right to
have the Conversion Price with respect to subsequent conversions determined in
accordance with Section 1.3) for the Borrower’s failure to convert this Note.

 

ARTICLE II. CERTAIN COVENANTS

 

2.1       Distributions on Capital Stock. So long as the Borrower shall have any
obligation under this Note, the Borrower shall not without the Holder’s written
consent(a) pay, declare or set apart for such payment, any dividend or other
distribution (whether in cash, property or other securities) on shares of
capital stock other than dividends on shares of Common Stock solely in the form
of additional shares of Common Stock or (b) directly or indirectly or through
any subsidiary make any other payment or distribution in respect of its capital
stock except for distributions pursuant to any shareholders’ rights plan which
is approved by a majority of the Borrower’s disinterested directors.

 

8 

 

 

2.2       Restriction on Stock Repurchases. So long as the Borrower shall have
any obligation under this Note, the Borrower shall not without the Holder’s
written consent redeem, repurchase or otherwise acquire for cash in any one
transaction or series of related transactions any shares of capital stock of the
Borrower or any warrants, rights or options to purchase or acquire any such
shares.

 

ARTICLE III. EVENTS OF DEFAULT

 

If any of the following events of default (each, an “Event of Default”) shall
occur:

 

3.1       Failure to Pay Principal or Interest. The Borrower fails to pay the
principal hereof or interest thereon when due on this Note, whether at maturity,
upon acceleration or otherwise, and such breach continues for a period of five
(5) days.

 

3.2       Conversion and the Shares. The Borrower fails to reserve a sufficient
amount of shares of common stock as required under the terms of this Note at any
time on or after the 90th calendar day after the Issue Date (including Section
1.3 of this Note)(and such breach continues for a period of three (3) days),
fails to issue shares of Common Stock to the Holder (or announces or threatens
in writing that it will not honor its obligation to do so) upon exercise by the
Holder of the conversion rights of the Holder in accordance with the terms of
this Note, fails to transfer or cause its transfer agent to transfer (issue)
(electronically or in certificated form) shares of Common Stock issued to the
Holder upon conversion of or otherwise pursuant to this Note as and when
required by this Note, the Borrower directs its transfer agent not to transfer
or delays, impairs, and/or hinders its transfer agent in transferring (or
issuing) (electronically or in certificated form) shares of Common Stock to be
issued to the Holder upon conversion of or otherwise pursuant to this Note as
and when required by this Note, or fails to remove (or directs its transfer
agent not to remove or impairs, delays, and/or hinders its transfer agent from
removing) any restrictive legend (or to withdraw any stop transfer instructions
in respect thereof) on any shares of Common Stock issued to the Holder upon
conversion of or otherwise pursuant to this Note as and when required by this
Note (or makes any written announcement, statement or threat that it does not
intend to honor the obligations described in this paragraph) and any such
failure shall continue uncured (or any written announcement, statement or threat
not to honor its obligations shall not be rescinded in writing) for three (3)
business days after the Holder shall have delivered a Notice of Conversion. It
is an obligation of the Borrower to remain current in its obligations to its
transfer agent. It shall be an event of default of this Note, if a conversion of
this Note is delayed, hindered or frustrated due to a balance owed by the
Borrower to its transfer agent. If at the option of the Holder, the Holder
advances any funds to the Borrower’s transfer agent in order to process a
conversion, such advanced funds shall be paid by the Borrower to the Holder
within five (5) business days, either in cash or as an addition to the balance
of the Note, and such choice of payment method is at the discretion of the
Borrower.

 

9 

 

 

3.3       Breach of Covenants. The Borrower breaches any material covenant or
other material term or condition contained in this Note and any collateral
documents and such breach continues for a period of five (5) days after written
notice thereof to the Borrower from the Holder or after ten (10) days after the
Borrower should have been aware of the breach.

 

3.4       Breach of Representations and Warranties. Any representation or
warranty of the Borrower made herein or in any agreement, statement or
certificate given in writing pursuant hereto or in connection herewith, shall be
false or misleading in any material respect when made and the breach of which
has (or with the passage of time will have) a material adverse effect on the
rights of the Holder with respect to this Note.

 

3.5       Receiver or Trustee. The Borrower or any subsidiary of the Borrower
shall make an assignment for the benefit of creditors, or apply for or consent
to the appointment of a receiver or trustee for it or for a substantial part of
its property or business, or such a receiver or trustee shall otherwise be
appointed.

 

3.6       Judgments. Any money judgment, writ or similar process shall be
entered or filed against the Borrower or any subsidiary of the Borrower or any
of its property or other assets for more than $150,000, and shall remain
unvacated, unbonded or unstayed for a period of ten (10) days unless otherwise
consented to by the Holder, which consent will not be unreasonably withheld.

 

3.7       Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings, voluntary or involuntary, for relief under any
bankruptcy law or any law for the relief of debtors shall be instituted by or
against the Borrower or any subsidiary of the Borrower.

 

3.8       Delisting of Common Stock. The Borrower shall fail to maintain the
listing or quotation of the Common Stock on the OTCQB or an equivalent
replacement exchange, the Nasdaq Global Market, the Nasdaq Capital Market, the
New York Stock Exchange, or the NYSE MKT.

 

3.9       Failure to Comply with the Exchange Act. The Borrower shall fail to
comply with the reporting requirements of the Exchange Act (including but not
limited to becoming delinquent in its filings for more than five (5) business’
days), and/or the Borrower shall cease to be subject to the reporting
requirements of the Exchange Act.

 

3.10       Liquidation. Any dissolution, liquidation, or winding up of Borrower
or any substantial portion of its business.

 

3.11       Cessation of Operations. Any cessation of operations by Borrower or
Borrower admits it is otherwise generally unable to pay its debts as such debts
become due, provided, however, that any disclosure of the Borrower’s ability to
continue as a “going concern” shall not be an admission that the Borrower cannot
pay its debts as they become due.

 

10 

 

 

3.12       Financial Statement Restatement. The Borrower replaces its auditor
without the consent of the Holder, which consent shall not be unreasonably
withheld,, or any restatement of any financial statements filed by the Borrower
with the SEC for any date or period from two years prior to the Issue Date of
this Note and until this Note is no longer outstanding, if the result of such
restatement would, by comparison to the unrestated financial statement, have
constituted a material adverse effect on the rights of the Holder with respect
to this Note.

 

3.13       Reverse Splits. The Borrower effectuates a reverse split of its
Common Stock without twenty (20) days prior written notice to the Holder.

 

3.14       Replacement of Transfer Agent. In the event that the Borrower
replaces its transfer agent, and the Borrower fails to provide prior to the
effective date of such replacement, a fully executed Irrevocable Transfer Agent
Instructions (including but not limited to the provision to irrevocably reserve
shares of Common Stock in the Reserved Amount) signed by the successor transfer
agent to Borrower and the Borrower that reserves the total amount of shares
previously held in reserve for the Note with the Borrower’s immediately
preceding transfer agent.

 

3.15       Cross-Default. Notwithstanding anything to the contrary contained in
this Note or the other related or companion documents, a breach or default by
the Borrower of any covenant or other term or condition contained in any of the
other financial instrument, including but not limited to all convertible
promissory notes, currently issued, or hereafter issued, by the Borrower, to the
Holder or other 3rd party (the “Other Agreements”), after the passage of all
applicable notice and cure or grace periods, shall, at the option of the Holder,
be considered a default under this Note, in which event the Holder shall be
entitled to apply all rights and remedies of the Holder under the terms of this
Note by reason of a default under said Other Agreement or hereunder.

 

3.16       Inside Information. Any attempt by the Borrower or its officers,
directors, and/or affiliates to transmit, convey, disclose, or any actual
transmittal, conveyance, or disclosure by the Borrower or its officers,
directors, and/or affiliates of, material non-public information concerning the
Borrower, to the Holder or its successors and assigns, which is not immediately
cured by Borrower’s filing of a Form 8-K pursuant to Regulation FD on that same
date.

 

3.17       No bid. At any time while this Note is outstanding, the lowest
Trading Prices on the OTCQB or other applicable principal trading market for the
Common Stock is equal to or less than $0.0001.

 

3.18       No shop. So long as this Note is outstanding, the Borrower shall not
enter into any transaction or arrangement with any party other than the Holder,
structured in accordance with, based upon, or related or pursuant to, in whole
or in part, Section 3(a)(9) or 3(a)(10) of the Securities Act (a “3(a)(9)
Transaction”), without prior written consent of the Holder, provided, however,
that this Section 3.18 shall not encompass any 3(a)(9) Transaction entered into
by the Company prior to March 28, 2017 so long as the terms of such respective
3(a)(9) Transaction have not been materially altered on or after March 28, 2017.

 

11 

 

 

3.19       Failure to Repay Upon Qualified Offering. The Borrower fails to repay
the Note, in its entirety, pursuant to the terms of the Note, with funds
received from its next completed offering of $1,000,000.00 or more (consummated
on or after the Issue Date).

 

UPON THE OCCURRENCE AND DURING THE CONTINUATION OF ANY EVENT OF DEFAULT
SPECIFIED IN SECTION 3.2, THE NOTE SHALL BECOME IMMEDIATELY DUE AND PAYABLE AND
THE BORROWER SHALL PAY TO THE HOLDER, IN FULL SATISFACTION OF ITS OBLIGATIONS
HEREUNDER, AN AMOUNT EQUAL TO: (Y) THE DEFAULT SUM (AS DEFINED HEREIN);
MULTIPLIED BY (Z) TWO (2). Upon the occurrence and during the continuation of
any Event of Default specified in Sections 3.1, 3.3, 3.4, 3.5, 3.6, 3.7, 3.8,
3.9, 3.10, 3.11, 3.12, 3.13, 3.14, 3.15, 3.16, 3.17, 3.18 and/or 3.19, the Note
shall become immediately due and payable and the Borrower shall pay to the
Holder, in full satisfaction of its obligations hereunder, an amount equal to
140% (plus an additional 5% per each additional Event of Default that occurs
hereunder) multiplied by the then outstanding entire balance of the Note
(including principal and accrued and unpaid interest) plus Default Interest, if
any, plus any amounts owed to the Holder pursuant to Sections 1.4(g) hereof
(collectively, in the aggregate of all of the above, the “Default Sum”), and all
other amounts payable hereunder shall immediately become due and payable, all
without demand, presentment or notice, all of which hereby are expressly waived,
together with all costs, including, without limitation, legal fees and expenses,
of collection, and the Holder shall be entitled to exercise all other rights and
remedies available at law or in equity.

 

If the Borrower fails to pay the Default Amount within five (5) business days of
written notice that such amount is due and payable, then the Holder shall have
the right at any time, so long as the Borrower remains in default (and so long
and to the extent that there are sufficient authorized shares), to require the
Borrower, upon written notice, to immediately issue, in lieu of the Default
Amount, the number of shares of Common Stock of the Borrower equal to the
Default Amount divided by the Conversion Price then in effect, subject to
issuance in tranches due to the beneficial ownership limitations contained in
this Note.

 

ARTICLE IV. MISCELLANEOUS

 

4.1       Failure or Indulgence Not Waiver. No failure or delay on the part of
the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privileges. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

 

12 

 

 

4.2       Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, facsimile, or
electronic mail addressed as set forth below or to such other address as such
party shall have specified most recently by written notice. Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery, upon electronic mail delivery, or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:

 

If to the Borrower, to:

 

QUANTUM MATERIALS CORP.

3055 Hunter Road

San Marcos, TX 78666

e-mail: inquiries@qmcdots.com

 

With a copy to (which copy shall not constitute notice):

 

Steven Morse, Esq.

Morse & Morse, PLLC

1400 Old Country Rd., Ste. 302

Westbury, NY 11590

Email: morgold@aol.com

 

If to the Holder:

 

L2 CAPITAL, LLC

8900 State Line Rd., Suite 410 Leawood, KS 66206

e-mail: investments@ltwocapital.com

 

With a copy to (which copy shall not constitute notice):

 

Legal & Compliance, LLC

330 Clematis Street, Ste. 217

West Palm Beach, FL 33401

Attn: Chad Friend, Esq., LL.M.

E-mail: CFriend@LegalAndCompliance.com

 

 

13 

 

 

4.3       Amendments. This Note and any provision hereof may only be amended by
an instrument in writing signed by the Borrower and the Holder. The term “Note”
and all reference thereto, as used throughout this instrument, shall mean this
instrument as originally executed, or if later amended or supplemented, then as
so amended or supplemented.

 

4.4       Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to be the benefit of the Holder and its
successors and assigns. Each transferee of this Note must be an “accredited
investor” (as defined in Rule 501(a) of the 1933 Act). Notwithstanding anything
in this Note to the contrary, this Note may be pledged as collateral in
connection with a bona fide margin account or other lending arrangement.

 

4.5       Cost of Collection. If default is made in the payment of this Note,
the Borrower shall pay the Holder hereof costs of collection, including
reasonable attorneys’ fees.

 

4.6       Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of Kansas without regard to principles of
conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Note shall be brought only in
the state and/or federal courts of Johnson County, Kansas. The parties to this
Note hereby irrevocably waive any objection to jurisdiction and venue of any
action instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. The Borrower and
Holder waive trial by jury. The prevailing party shall be entitled to recover
from the other party its reasonable attorney’s fees and costs. In the event that
any provision of this Note or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement. Each party hereby irrevocably waives personal service of
process and consents to process being served in any suit, action or proceeding
in connection with this Agreement or any other Transaction Document by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law.

 

4.7       Certain Amounts. Whenever pursuant to this Note the Borrower is
required to pay an amount in excess of the outstanding principal amount (or the
portion thereof required to be paid at that time) plus accrued and unpaid
interest plus Default Interest on such interest, the Borrower and the Holder
agree that the actual damages to the Holder from the receipt of cash payment on
this Note may be difficult to determine and the amount to be so paid by the
Borrower represents stipulated damages and not a penalty and is intended to
compensate the Holder in part for loss of the opportunity to convert this Note
and to earn a return from the sale of shares of Common Stock acquired upon
conversion of this Note at a price in excess of the price paid for such shares
pursuant to this Note. The Borrower and the Holder hereby agree that such amount
of stipulated damages is not plainly disproportionate to the possible loss to
the Holder from the receipt of a cash payment without the opportunity to convert
this Note into shares of Common Stock.

 

14 

 

 

4.8       Remedies. The Borrower acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder, by vitiating
the intent and purpose of the transaction contemplated hereby. Accordingly, the
Borrower acknowledges that the remedy at law for a breach of its obligations
under this Note will be inadequate and agrees, in the event of a breach or
threatened breach by the Borrower of the provisions of this Note, that the
Holder shall be entitled, in addition to all other available remedies at law or
in equity, and in addition to the penalties assessable herein, to an injunction
or injunctions restraining, preventing or curing any breach of this Note and to
enforce specifically the terms and provisions thereof, without the necessity of
showing economic loss and without any bond or other security being required.

 

4.9       Prepayment. Notwithstanding anything to the contrary contained in this
Note, the Borrower may prepay the amount outstanding under this Note, at any
time, by making a payment to the Holder of an amount in cash equal to 130%
multiplied by the total outstanding amount owed under the Note at such time of
prepayment. In order to prepay this Note, the Borrower shall provide notice to
the Holder ten (10) business days prior to such respective prepayment date, and
the Holder must receive such prepayment within twelve (12) business days of the
Holder’s receipt of the respective prepayment notice, but not sooner than ten
(10) business days from the date of notice (the “Prepayment Period”). The Holder
may convert the Note in whole or in part at any time during the Prepayment
Period, subject to the terms and conditions of this Note.

 

4.10       Section 3(a)(10) Transactions. If at any time while this Note is
outstanding, the Borrower enters into a transaction structured in accordance
with, based upon, or related or pursuant to, in whole or in part, Section
3(a)(10) of the Securities Act (a “3(a)(10) Transaction”), then a liquidated
damages charge of 100% of the outstanding principal balance of this Note at that
time, will be assessed and will become immediately due and payable to the
Holder, either in the form of cash payment, an addition to the balance of the
Note, or a combination of both forms of payment, as determined by the Holder.

 

4.11       Reverse Split Penalty. If at any time while this Note is outstanding,
the Borrower effectuates a reverse split with respect to the Common Stock,
without the consent of the Holder, which consent will not be unreasonably
withheld, then a liquidated damages charge of 30% of the outstanding principal
balance of this Note at that time, will be assessed and will become immediately
due and payable to the Holder, either in the form of cash payment, an addition
to the balance of the Note, or a combination of both forms of payment, as
determined by the Holder.



 

15 

 

 

4.12       Restriction on Section 3(a)(9) Transactions. So long as this Note is
outstanding, the Borrower shall not enter into any 3(a)(9) Transaction with any
party other than the Holder, without prior written consent of the Holder, which
Section 3(a)(9) Transactions shall be defined for purposes of this Agreement to
be an exchange of securities of the Borrower where the securities issued have
variable conversion prices based upon the then market conditions at the time of
conversion, provided, however, that this Section 4.12 shall not encompass any
3(a)(9) Transaction entered into by the Company prior to March 28, 2017 so long
as the terms of such respective 3(a)(9) Transaction have not been materially
altered on or after March 28, 2017. In the event that the Borrower does enter
into, or makes any issuance of Common Stock related to a 3(a)(9) Transaction
while this Note is outstanding, a liquidated damages charge of 25% of the
outstanding principal balance of this Note, but not less than $15,000, will be
assessed and will become immediately due and payable to the Holder at its
election in the form of cash payment or addition to the balance of this Note.

 

4.13       Piggyback Registration Rights. The Borrower shall include on the next
registration statement the Borrower files with SEC (or on the subsequent
registration statement if such registration statement is withdrawn), except with
respect to the Borrower’s next underwritten public offering, all shares issuable
upon conversion of this Note. Failure to do so will result in liquidated damages
of 25% of the outstanding principal balance of this Note, but not less than
$15,000, being immediately due and payable to the Holder at its election in the
form of cash payment or addition to the balance of this Note.

 

4.14       Terms of Future Financings. So long as this Note is outstanding, upon
any future issuance by the Borrower or any of its subsidiaries of any security
with any term more favorable to the holder of such security or with a term in
favor of the holder of such security that was not similarly provided to the
Holder in this Note, then the Borrower shall notify the Holder of such
additional or more favorable term and such term, at Holder’s option, shall
become a part of the transaction documents with the Holder. The types of terms
contained in another security that may be more favorable to the holder of such
security include, but are not limited to, terms addressing conversion discounts,
prepayment rate, conversion look back periods, interest rates, original issue
discounts, stock sale price, private placement price per share, and warrant
coverage.

 

4.15       Right of First Refusal. If at any time while this Note is
outstanding, the Borrower has a bona fide offer of debt financing containing
variable rate conversion terms from any 3rd party, that the Borrower intends to
act upon, then the Borrower must first offer such opportunity to the Holder to
provide such financing to the Borrower on the same terms as each respective 3rd
party’s terms. Should the Holder be unwilling or unable to provide such
financing to the Borrower within 3 trading days from Holder’s receipt of written
notice of the offer (the “Offer Notice”) from the Borrower, then the Borrower
may obtain such financing from that respective 3rd party upon the exact same
terms and conditions offered by the Borrower to the Holder, which transaction
must be completed within 30 days after the date of the Offer Notice. Borrower
shall, within two (2) business days of the respective closing, utilize 50% of
all proceeds received by Borrower by each respective 3rd party that provides
financing to the Borrower, to prepay this Note. If the Borrower does not receive
the financing from the respective 3rd party within 30 days after the date of the
respective Offer Notice, then the Borrower must again offer the financing
opportunity to the Holder as described above, and the process detailed above
shall be repeated. The Offer Notice must be sent via electronic mail to
investments@ltwocapital.com.

 

[signature page to follow]

 

16 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its duly authorized officer this March 29, 2017.

 

QUANTUM MATERIALS CORP.         By:     Name: Stephen Squires   Title: Chief
Executive Office  

 

17 

 

 

EXHIBIT A — NOTICE OF CONVERSION

 

The undersigned hereby elects to convert $_______________ principal amount of
the Note (defined below) into that number of shares of Common Stock to be issued
pursuant to the conversion of the Note (“Common Stock”) as set forth below, of
QUANTUM MATERIALS CORP., a Nevada corporation (the “Borrower”) according to the
conditions of the convertible note of the Borrower dated as of March 29, 2017
(the “Note”), as of the date written below. No fee will be charged to the Holder
for any conversion, except for transfer taxes, if any.

 

Box Checked as to applicable instructions:

 

  [  ]The Borrower shall electronically transmit the Common Stock issuable
pursuant to this Notice of Conversion to the account of the undersigned or its
nominee with DTC through its Deposit Withdrawal Agent Commission system (“DWAC
Transfer”).

 

Name of DTC Prime Broker:

Account Number:

 

  [  ]The undersigned hereby requests that the Borrower issue a certificate or
certificates for the number of shares of Common Stock set forth below (which
numbers are based on the Holder’s calculation attached hereto) in the name(s)
specified immediately below or, if additional space is necessary, on an
attachment hereto:

 

L2 CAPITAL, LLC

8900 State Line Rd., Suite 410 Leawood, KS 66206

e-mail: investments@ltwocapital.com

 



  Date of Conversion: ______________     Applicable Conversion Price $
______________     Number of Shares of Common Stock to be Issued     Pursuant to
Conversion of the Notes: _______________     Amount of Principal Balance Due
remaining     Under the Note after this conversion: _______________  



 

  L2 CAPITAL, LLC             By:       Name:       Title:       Date:    

 



18 

 

